                                          Case 3:16-cv-02043-TSH Document 27 Filed 01/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA, et al.,                     Case No. 16-cv-02043-TSH
                                   8                      Plaintiffs,
                                                                                               ORDER RE: NOTICE OF ELECTION
                                   9               v.                                          TO DECLINE INTERVENTION
                                  10     CRESCENDO BIOSCIENCE, INC., et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The United States of America and the State of California, having declined to intervene in
                                  14   this False Claims Act action, the Court ORDERS as follows:
                                  15          1.        The Complaint, First Amended Complaint and summons shall be unsealed and
                                  16   served upon Defendants by the relator;
                                  17          2.        All other contents of the Court’s file in this action shall remain under seal and not
                                  18   be made public or served upon the Defendants, except for the following documents: (1)the April
                                  19   19, 2016 Case Scheduling Order; (2) the United States’ Notice of Election to Decline Intervention;
                                  20   (3) California’s Notice of Election to Decline Intervention; and (4) this Order, which are hereby
                                  21   unsealed. The relator shall serve these documents upon the Defendants after service of the
                                  22   complaint.
                                  23          3.        The seal shall be lifted as to all other matters occurring in this action after the date
                                  24   of this Order.
                                  25          4.        If they have not already done so, counsel for the United States and California shall
                                  26   file a notice of appearance for the purpose of receiving ECF notifications of filings in this case.
                                  27   All filings shall continue to be served on the United States and California.
                                  28          4.        The United States and California may order any deposition transcripts, intervene at
                                          Case 3:16-cv-02043-TSH Document 27 Filed 01/30/20 Page 2 of 2




                                   1   a later date for good cause shown, or move to dismiss the relator’s complaint or claims.

                                   2          5.      Should the relator or any Defendant propose that this action be dismissed, settled,

                                   3   or otherwise discontinued, the Court will provide the United States and California with notice and

                                   4   an opportunity to be heard before ruling or granting its approval.

                                   5          6.      Pursuant to Federal Rule of Civil Procedure 16(b) and Civil Local Rule 16-10, a

                                   6   Case Management Conference will be held in this case before Magistrate Judge Thomas S. Hixson

                                   7   on May 14, 2020 at 10:00 a.m. in Courtroom G, 15th Floor, 450 Golden Gate Avenue, San

                                   8   Francisco, CA 94102. This conference shall be attended by lead trial counsel. Parties who are not

                                   9   represented by counsel must appear personally. By May 7, 2020, the parties shall file a joint case

                                  10   management statement containing the information in the Standing Order for All Judges in the

                                  11   Northern District of California, available at: http://cand.uscourts.gov/tshorders. The Joint Case
                                       Management Statement form may be obtained at: http://cand.uscourts.gov/civilforms. If the
                                  12
Northern District of California
 United States District Court




                                       statement is e-filed, no chambers copy is required.
                                  13
                                              IT IS SO ORDERED.
                                  14

                                  15
                                       Dated: January 30, 2020
                                  16

                                  17
                                                                                                    THOMAS S. HIXSON
                                  18                                                                United States Magistrate Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
